                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARCHESU MINOR
    Plaintiff

       v.                                                CIVIL ACTION NO. 18-CV-5656

DISTRICT ATTORNEY OFFICE
     Defendant

                                           ORDER
       AND NOW, this 31st day of January, 2019, upon consideration of prose Plaintiff Marchesu

Minor's Motion for Leave to Proceed Jn Forma Pauperis (ECF No. 2), Prisoner Trust Fund

Account Statement (ECF No. 3), and Complaint (ECF No. 1), it is hereby ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Minor, #652919, shall pay the full filing fee of $350.00 in installments, pursuant to

28 U.S.C. § 1915(b). Based on the financial information provided by Minor, an initial partial filing

fee of $8.98 is assessed. The Warden or other appropriate official at the Riverside Correctional

Facility or at any other prison at which Minor may be incarcerated is directed to deduct $8.98 from

Minor's inmate trust fund account, when such funds become available, and forward that amount

to the Clerk of the United States District Court for the Eastern District of Pennsylvania, 601 Market

Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 18-5656. In each

succeeding month when the amount in Minor's inmate trust fund account exceeds $10.00, the

Warden or other appropriate official shall forward payments to the Clerk of Court equaling 20%

of the preceding month's income credited to Minor's inmate trust fund account until the fees are

paid. Each payment shall reference the docket number for this case, Civil Action No. 18-5656.
       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden at

the Riverside Correctional Facility.

       4.      The Complaint is DISMISSED without prejudice, for failure to comply with Rule

8 of the Federal Rules of Civil Procedure and for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum.

       5.      Minor is given leave to file an amended complaint within thirty (30) days of the

date of this order in the event she can state a plausible claim against an appropriate defendant or

defendants that has not already been litigated. If Minor files an amended complaint, she shall

identify all of the defendants in the caption of the amended complaint, clearly state how each

defendant was involved in the claimed violations of her rights, and identify the relief that she seeks.

Any amended complaint shall not rely on Minor's original complaint in order to state a claim.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED.

       6.      The Clerk of Court is DIRECTED to send Minor a blank copy of the Court's

current form complaint for a prisoner filing a civil rights action bearing the civil action number for

this case. Minor may use this form to prepare her amended complaint.

       7.      If Minor fails to file an amended complaint in accordance with this Order, her case

may be dismissed for failure to prosecute without further notice.



                                               BY THE COURT:
